CENTURY II HERITAGE SURVIVORSHIP VARIABLE UNIVERSAL LIFE PROSPECTUS FLEXIBLE PREMIUM SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE CONTRACT KANSAS CITY LIFE VARIABLE LIFE SEPARATE ACCOUNT OF KANSAS CITY LIFE INSURANCE COMPANY Street Address: Send correspondence to: 3520 Broadway Variable Administration Kansas City, Missouri 64111-2565 P.O. Box 219364 Telephone (816) 753-7000 Kansas City, Missouri 64121-9364 Telephone (800) 616-3670 This Prospectus describes a flexible premium survivorship variable universal life insurance contract (“Contract") offered by Kansas City Life Insurance Company (“Kansas City Life”).We have provided a definitions section at the end of this Prospectus for your reference as you read. The Contract is designed to provide insurance protection upon the death of the second of the two Insureds named in the Contract.The Contract also provides you the opportunity to allocate net Premiums and Contract Value to one or more Subaccounts of the Kansas City Life Variable Life Separate Account ("Variable Account") or to the Fixed Account.The assets of each Subaccount are invested in a corresponding portfolio of a designated mutual fund ("Fund") as follows: AIM Variable Insurance Funds AIM V.I. Capital Appreciation Fund – Series I Shares AIM V.I. Core Equity Fund – Series I Shares AIM V.I. Technology Fund – Series I Shares American Century Variable Portfolios, Inc. American Century VP Capital Appreciation Fund American Century VP Income & Growth Fund American Century VP International Fund American Century VP Mid Cap Value Fund American Century VP Ultra® Fund American Century VP Value Fund American Century Variable Portfolios II, Inc. American Century VP Inflation Protection Fund – Class II Calamos® Advisors Trust Calamos Growth and Income Portfolio Dreyfus Variable Investment Fund Appreciation Portfolio – Initial Shares Developing Leaders Portfolio – Initial Shares Dreyfus Stock Index Fund, Inc. – Initial Shares The Dreyfus Socially Responsible Growth Fund Inc. –Initial Shares Federated Insurance Series Federated Clover Value Fund II (formerly Federated American Leaders Fund II) Federated High Income Bond Fund II Federated Prime Money Fund II Fidelity® Variable Insurance Products Contrafund® Portfolio VIP Contrafund® Portfolio – Service Class 2 Fidelity® Variable Insurance Products VIP Freedom Income Portfolio – Service Class 2 VIP Freedom 2010 Portfolio – Service Class 2 VIP Freedom 2015 Portfolio – Service Class 2 VIP Freedom 2020 Portfolio – Service Class 2 VIP Freedom 2025 Portfolio – Service Class 2 VIP Freedom 2030 Portfolio – Service Class 2 Franklin Templeton Variable Insurance Products Trust Franklin Global Real Estate Securities Fund – Class 2 Franklin Small-Mid Cap Growth Securities Fund – Class 2 Templeton Developing Markets Securities Fund – Class 2 Templeton Foreign Securities Fund – Class 2 JPMorgan Insurance Trust JPMorgan Insurance Trust Mid Cap Value Portfolio – Class 1 Shares JPMorgan Insurance Trust Small Cap Core Portfolio – Class 1 Shares JPMorgan Insurance Trust U.S. Equity Portfolio – Class 1 Shares MFS® Variable Insurance TrustSM MFS Growth Series – Initial Class Shares MFS Research Series – Initial Class Shares MFS Research Bond Series – Initial Class Shares MFS Strategic Income Series – Initial Class Shares MFS Total Return Series – Initial Class Shares MFS Utilities Series – Initial Class Shares Seligman Portfolios, Inc. Seligman Capital Portfolio – Class 2 Seligman Communications and Information Portfolio – Class 2 Seligman Smaller-Cap Value Portfolio – Class 2 The accompanying prospectuses for the Funds describe these portfolios.The value of amounts allocated to the Variable Account will vary according to the investment performance of the Portfolios of the Funds.You bear the entire investment risk of amounts allocated to the Variable Account.Another choice available for allocation of net Premiums is our Fixed Account.The Fixed Account is part of Kansas City Life's general account.It pays interest at declared rates guaranteed to equal or exceed 4%. The Contract also offers you the flexibility to vary the amount and timing of Premiums and to change the amount of death benefit payable.This flexibility allows you to provide for your changing insurance needs under a single insurance contract. You can select from three Coverage Options available under the Contract: · Option A:a level death benefit; · Option B:a death benefit that fluctuates with the value of the Contract; and · Option L:provides a death benefit pattern that can be level for several years and then can increase at a particular time that you choose. We also offer a Guaranteed Minimum Death Benefit Option, which guarantees payment of the Specified Amount (less the Loan Balance and past due charges) upon the death of the last surviving Insured provided that you meet the Guaranteed Minimum Death Benefit Option Premium requirements. The Contract provides for a value that you can receive by surrendering the Contract.There is no guaranteed minimum value and there may be no cash surrender value on early surrenders.If the value is insufficient to cover the charges due under the Contract, the Contract will lapse without value.It may not be advantageous to replace existing insurance.Within certain limits, you may return the Contract or exercise a no-fee transfer right. This Prospectus and the accompanying Fund prospectuses provide important information you should have before deciding to purchase a Contract.Please keep these for future reference. The Subaccounts and the Fixed Account are not deposits or obligations of, or guaranteed or endorsed by, any bank, nor are federally insured by the Federal Deposit Insurance Corporation or any other government agency.An investment in the Contract involves certain risks including the loss of Premium Payments (principal). The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is May 1, 2009. PROSPECTUS CONTENTS SUMMARY OF THE CONTRACT 1 CONTRACT BENEFITS 1 CONTRACT RISKS 3 PORTFOLIO RISKS 4 FEE TABLE 5 RANGE OF PORTFOLIO OPERATING EXPENSES 8 ANNUAL PORTFOLIO OPERATING EXPENSES 8 GENERAL INFORMATION ABOUT KANSAS CITY LIFE 14 KANSAS CITY LIFE INSURANCE COMPANY 14 FIXED ACCOUNT 14 THE VARIABLE ACCOUNT AND THE FUNDS 14 KANSAS CITY LIFE VARIABLE LIFE SEPARATE ACCOUNT 14 THE FUNDS 14 ADDITION, DELETION OR SUBSTITUTION OF INVESTMENTS 20 VOTING RIGHTS 21 CHARGES AND DEDUCTIONS 21 PREMIUM EXPENSE CHARGES 21 MONTHLY DEDUCTION 21 DAILY MORTALITY AND EXPENSE RISK CHARGE 23 TRANSFER PROCESSING FEE 23 SURRENDER CHARGE 24 PARTIAL SURRENDER FEE 24 FUND EXPENSES 24 OTHER TAX CHARGE 24 THE CONTRACT 24 PURCHASING A CONTRACT 24 WHO SHOULD PURCHASE A CONTRACT 25 APPLYING FOR A CONTRACT 25 OWNERSHIP 25 CHANGE OF OWNERSHIP 25 DETERMINATION OF CONTRACT DATE 25 REPLACEMENT OF EXISTING INSURANCE 26 FREE LOOK RIGHT TO CANCEL CONTRACT 26 ALLOCATION AND TRANSFERS 27 PREMIUM ALLOCATIONS AND CREDITING 27 TRANSFER PRIVILEGE 27 DOLLAR COST AVERAGING PLAN 29 PORTFOLIO REBALANCING PLAN 29 CHANGES IN THE CONTRACT OR BENEFITS 30 SUPPLEMENTAL AND/OR RIDER BENEFITS 30 PREMIUMS 31 PREMIUMS 31 PREMIUMS TO PREVENT LAPSE 33 HOW YOUR CONTRACT VALUES VARY 34 BONUS ON CONTRACT VALUE IN THE VARIABLE ACCOUNT 34 DETERMINING THE CONTRACT VALUE 34 CASH SURRENDER VALUE 35 COMPANY HOLIDAYS 35 DEATH BENEFIT 36 AMOUNT OF DEATH PROCEEDS 36 TOTAL SUM INSURED, SPECIFIED AMOUNT, ADDITIONAL INSURANCE AMOUNT 36 COVERAGE OPTIONS 36 CORRIDOR DEATH BENEFIT 37 GUARANTEED MINIMUM DEATH BENEFIT OPTION 37 EFFECT OF COMBINATIONS OF SPECIFIED AMOUNT AND ADDITIONAL INSURANCE AMOUNT 38 SIMULTANEOUS DEATH OF BENEFICIARY AND THE LAST SURVIVING INSURED 39 CHANGES IN DEATH BENEFIT 39 EFFECT OF INVESTMENT PERFORMANCE ON DEATH BENEFIT 39 CHANGES IN COVERAGE OPTION 39 INCREASES IN THE ADDITIONAL INSURANCE AMOUNT 39 DECREASES IN TOTAL SUM INSURED 40 SELECTING AND CHANGING THE BENEFICIARY 40 CASH BENEFITS 41 CONTRACT LOANS 41 SURRENDERING THE CONTRACT FOR CASH SURRENDER VALUE 42 PARTIAL SURRENDERS 42 PAYMENT OPTIONS 43 PAYMENT OF PROCEEDS 43 REINSTATEMENT OF CONTRACT 44 TAX CONSIDERATIONS 44 INTRODUCTION 44 TAX STATUS OF THE CONTRACT 44 TAX TREATMENT OF CONTRACT BENEFITS 45 OUR INCOME TAXES 48 POSSIBLE TAX LAW CHANGES 48 OTHER INFORMATION ABOUT THE CONTRACTS AND KANSAS CITY LIFE 48 SALE OF THE CONTRACTS 48 TELEPHONE, FACSIMILE, ELECTRONIC MAIL AND INTERNET AUTHORIZATIONS 49 LITIGATION 50 CHANGE OF ADDRESS NOTIFICATION 50 FINANCIAL STATEMENTS 50 APPENDIX A 51 DEFINITIONS 52 STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS 55 SUMMARY OF THE CONTRACT The Contract is a flexible premium survivorship variable universal life insurance contract.As long as it remains in force it provides lifetime insurance protection on the death of the second of the two Insureds.You pay Premiums for insurance coverage.The Contract also provides for accumulation of net Premiums and a Cash Surrender Value if the Contract terminates.The Cash Surrender Value, if any, during the early years of the Contract is likely to be much lower than the net Premiums paid. The death benefit may and the Contract Value will increase or decrease to reflect the investment performance of the Subaccounts to which you allocate net Premiums.There is no guaranteed minimum value.You could lose some or all of your money.However, there is a Guaranteed Minimum Death Benefit Option.Under this option we guarantee that we will pay the Specified Amount (less any Loan Balance and past due charges) upon the death of the last surviving Insured (regardless of the Contract's investment performance) as long as you have met the Guaranteed Minimum Death Benefit Option Premium requirement.(See "GUARANTEED MINIMUM DEATH BENEFIT OPTION")If this option is not in effect and the value is not enough to pay charges due, then the Contract will terminate without value after a Grace Period.(See "PREMIUMS TO PREVENT LAPSE”)We do guarantee to keep the Contract in force during the first three years of the Contract as long as you meet certain Premium requirements.(See "GUARANTEED PAYMENT PERIOD AND GUARANTEED MONTHLY PREMIUM")If a Contract lapses while loans are outstanding, adverse tax consequences may result.(See "TAX CONSIDERATIONS")The Contract also permits loans and partial surrenders, within limits. This summary describes the Contract’s important benefits and risks.The sections in the Prospectus following this summary discuss the Contract’s benefits and other provisions in more detail.The “Definitions” section at the end of the Prospectus defines certain words and phrases used in this Prospectus. The Contract is not available in all states.This Prospectus does not offer the Contracts in any jurisdiction where they cannot be lawfully sold.You should rely only on the information contained in this Prospectus or that we have referred you to.We have not authorized anyone to provide you with information that is different. We may offer other variable life insurance contracts that have different death benefits, contract features and optional programs.These contracts would also have different charges that would affect your Subaccount performance and Contract Value.To obtain more information about these other contracts, contact your registered representative. NOTE:Because this is a summary, it does not contain all the information that may be important to you.You should read this entire Prospectus and the Funds’ prospectuses carefully before investing. CONTRACT BENEFITS Death Benefits.We pay a death benefit to the Beneficiary if the Insured dies while the Contract is in force and prior to the Contract’s Maturity Date.We pay the death benefit when we receive satisfactory proof at our Home Office of the Insured’s death. · Death benefits are available as lump sum or under a variety of payment options. · The minimum initial Total Sum Insured is $200,000, which may be made up of a combination of Specified Amount and Additional Insurance Amount.The Specified Amount must be at least $100,000.We may allow these minimum limits to be reduced.(See “APPLYING FOR A CONTRACT”) · There are three Coverage Options available: · Option Aat least equal to the Total Sum Insured on the date of the death of the last surviving Insured; · Option Bat least equal to the Total Sum Insured on the date of the death of the last surviving Insured plus Contract Value on the date of such death; and · Option Lat least equal to the sum of the Total Sum Insured on the date of the death of the last surviving Insured and an amount equal to the Contract Value on the Contract Anniversary preceding the death of the last surviving Insured on the Contract Value multiplied by the applicable Option L death benefit percentage less the Total Sum Insured on that Contract Anniversary.(See “COVERAGE OPTIONS”) 1 · Guaranteed Minimum Death Benefit Option available at issue (restrictions may apply).If elected, the Guaranteed Minimum Death Benefit Premium requirement must be met to keep the option in effect.(See "GUARANTEED MINIMUM DEATH BENEFIT OPTION") · There is flexibility to change the Coverage Option and Specified Amount.(See “CHANGES IN COVERAGE OPTION” for rules and limits)Changing the Coverage Option or Specified Amount may have tax consequences. · We deduct any Loan Balance from the amount payable. Cash Benefits · Contract Loans.You may take loans for amounts up to the Cash Surrender Value less loan interest to the next Contract Anniversary.A 6% annual effective interest rate applies.Currently, a preferred loan is available in the 11th Contract Year.Loans reduce the amount available for allocations and transfers.Loans may have tax consequences. (See "TAX CONSIDERATIONS”) · Full Surrender.You may surrender your Contract at any time for its Cash Surrender Value.Surrendering the Contract may have tax consequences.(See "TAX CONSIDERATIONS”) · Partial Surrender.Partial surrenders generally are available provided you have enough remaining Cash Surrender Value.A partial surrender fee applies.Partial surrenders may have adverse tax consequences.(See "TAX CONSIDERATIONS”) · Transfers.You may transfer amounts among the Subaccounts and the Fixed Account, subject to certain restrictions.There is no limit on the number of transfers you can make between the Subaccounts or to the Fixed Account.The first six transfers during each Contract Year are free.After the first six transfers, we will assess a $25 transfer processing fee.Unused free transfers do not carry over to the next Contract Year.We will deduct any transfer processing fee from the remaining Contract Value. Tax Benefits.While guidance is limited for Survivorship Life Contracts, we intend for the Contract to satisfy the definition of life insurance under the Internal Revenue Code.Therefore, the death benefit generally should be excludable from the gross income of its recipient.Similarly, you should not be deemed to be in constructive receipt of the Contract Value, and therefore should not be taxed on increases in the Contract Value, until you take out a loan or partial surrender, surrender the Contract, or we pay the maturity benefit.In addition, transfers of Contract Value among the Subaccounts and/or the Fixed Account are not taxable transactions.(See "TAX CONSIDERATIONS") Free Look Right to Cancel.For a limited time, you have the right to cancel your Contract and receive a refund.(See "FREE LOOK RIGHT TO CANCEL CONTRACT")During this "free-look" period, we will allocate Premiums to the Federated Prime Money Fund II Subaccount for 30 days.(See "PREMIUM ALLOCATIONS AND CREDITING")For a limited time after requesting an increase in the Contract's amount of insurance coverage, you may cancel the increase and you may be entitled to a refund of certain charges. Guaranteed Payment Period and Guaranteed Monthly Premium.We guarantee to keep the Contract in force during the first three years of the Contract and during the three years following the effective date of an increase in the Specified Amount as long as you meet a Premium requirement.(See “GUARANTEED PAYMENT PERIOD AND GUARANTEED MONTHLY PREMIUM”)If the value is not enough to pay charges due, the Contract will terminate without value after a Grace Period.(See “PREMIUMS TO PREVENT LAPSE”) Supplemental Benefits.The following supplemental and/or rider benefits are available and may be added to your Contract.We will deduct monthly charges for these benefits and/or riders from your Contract Value as part of the Monthly Deduction.Each is subject to its own requirements as to eligibility and additional cost. · Contract Split Option Rider · Joint First to Die Term Life Insurance Rider · Joint Survivorship Four-Year Term Life Insurance Rider All of these riders may not be available in all states.Additional rules and limits apply to these supplemental and/or rider benefits.Please ask your registered representative for further information or contact the Home Office. 2 Illustrations.We may prepare for use in marketing and other materials tables to illustrate hypothetically how certain values under a Contract change with investment performance over an extended period of time.Such tables illustrate how Contract Values, Cash Surrender Values and death benefits under a Contract covering an Insured of a given Age would vary over time if Planned Premiums were paid annually and the return on the assets in each of the Funds were an assumed uniform gross annual rate(s). Actual returns will fluctuate over time and will be both positive and negative.The actual values under the Contact could be significantly different from those shown even if actual returns averaged the rates used in the illustrations, but fluctuated over and under those averages throughout the years shown.Depending on the timing and degree of fluctuation, the actual values could be substantially less than those shown, and may, under certain circumstances, result in the lapse of the Contract unless the Owner pays more than the stated Premium. Such illustrations show Contract Values based on both current charges and guaranteed charges. CONTRACT RISKS Investment Risk.If you invest your Contract Value in one or more Subaccounts, then you will be subject to the risk that investment performance will be unfavorable and that the Contract Value will decrease.In addition, we deduct Contract fees and charges from your Contract Value.There is no minimum guaranteed Contract Value.The Contract Value may decrease if the investment performance of the Subaccounts (to which Contract Value is allocated) is negative or is not sufficiently positive to cover the charges deducted under the Contract.During times of poor investment performance, these deductions will have an even greater impact on you Contract Value.You could lose everything you invest.If you allocate net Premiums to the Fixed Account, then we credit your Contract account value (in the Fixed Account) with a declared rate of interest.You assume the risk that the rate may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 4%. Risk of Lapse.If the Contract Value is not enough to pay the Monthly Deduction when due, the Contract will terminate without value after a Grace Period.The purpose of the Grace Period is to give you the chance to pay enough Premiums to keep your Contract in force.If your Contract does lapse you must pay the required amount before the end of the Grace Period.The Grace Period is 61 days and starts when we send the notice.Since the value of amounts allocated to the Variable Account will vary according to the investment performance of the Funds, the specific amount of Premiums required to prevent termination will also vary.A lapse could result in adverse tax consequences. Tax Risks.In order to qualify as a life insurance contract for Federal income tax purposes and to receive the tax treatment normally accorded life insurance contracts under Federal tax law, a Contract must satisfy certain requirements which are set forth in the Internal Revenue Code.Guidance as to how these requirements are to be applied to certain features of the Contract is limited.Nevertheless, we believe it is reasonable to conclude that the Contract should satisfy the applicable requirements.There is necessarily some uncertainty, however, particularly if you pay the full amount of Premiums permitted under the Contract. Depending on the total amount of Premiums you pay, the Contract may be treated as a modified endowment contract under Federal tax laws.If a Contract is treated as a modified endowment contract, then surrenders, withdrawals, and loans under the Contract will be taxable as ordinary income to the extent there are earnings in the Contract.In addition, a 10% penalty tax may be imposed on surrenders, withdrawals, and loans taken before you reach Age 59½.If the Contract is not a modified endowment contract, then distributions generally will be treated first as a return of basis or investment in the contract and then as taxable income.Moreover, loans will generally not be treated as distributions although the tax treatment of preferred loans is unclear.Finally, neither distributions nor loans from a Contract that is not a modified endowment contract are subject to the 10% penalty tax.(See “TAX CONSIDERATIONS”) You should consult a qualified tax adviser for assistance in all Contract-related tax matters. Risk of Increase in Current Fees and Expenses.Certain fees and expenses are currently assessed at less than their maximum levels.We may increase these current charges in the future up to the guaranteed maximum levels.If fees and expenses are increased, you may need to increase the amount and/or frequency of Premiums to keep the Contract in force. Surrender and Partial Surrender Risks.During the first ten Contract Years, we will deduct a surrender charge from the Contract Value if the Contract is completely surrendered or lapses.Under some circumstances, the amount of the surrender charge during the first few Contract Years could result in a Cash Surrender Value of zero. 3 You should purchase the Contract only if you have the financial ability to keep it in force for a substantial period of time.You should not purchase the Contract if you intend to surrender all or part of the Contract Value in the near future.We designed the Contract to meet long-term financial goals.The Contract is not suitable as a short-term investment.A surrender or partial surrender may have tax consequences.(See “TAX CONSIDERATIONS”) Loan Risks.A Contract loan will affect your Contract in several ways over time, whether or not it is repaid, because the investment results of the Subaccounts may be less than (or greater than) the net interest rate credited on the amount transferred to the Loan Account securing the loan. Your Contract Value, by comparison to a Contract under which no loan has been made, will be less if the Fixed Account interest rate is less than the investment return of the applicable Subaccounts (and greater if the Fixed Account interest rate is higher than the investment return of the applicable Subaccounts). A Contract loan increases the risk that the Contract will terminate, since a loan decreases the Cash Surrender Value. If the death benefit becomes payable while a Contract loan is outstanding, the Loan Balance will be deducted in calculating the Death Proceeds. A loan may have tax consequences.In addition, if you surrender the Contract or allow it to lapse while a Contract loan is outstanding, the amount of the loan, to the extent it has not previously been taxed, will be added to any amount you receive and taxed accordingly. Risk of Frequent Transfers.We have policies and procedures that attempt to detect frequent, large, programmed, or short-term transfers among the Subaccounts that may adversely affect other Owners and persons with rights under the Contracts.We employ various means to try to detect such transfer activity, but the detection and deterrence of harmful trading activity involves judgments that are inherently subjective.Our ability to detect such transfer activity may be limited by operational and technological systems, as well as our ability to predict strategies employed by Owners to avoid such detection.Accordingly, there is no assurance that we will prevent all transfer activity that may adversely affect Owners and other persons with interests under the Contracts.In addition, we cannot guarantee that the Funds will not be harmed by transfer activity related to other insurance companies and/or retirement plans that may invest in the Funds. PORTFOLIO RISKS A comprehensive discussion of the risks of each Fund Portfolio may be found in each Portfolio’s prospectus.Please refer to the Portfolios’ prospectuses for more information. There is no assurance that any Portfolio will achieve its stated investment objective. 4 FEE TABLE The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Contract. The first table describes transaction fees that you will pay at the time that you pay Premiums, make partial surrenders, transfer Contract account value among the Subaccounts and the Fixed Account, completely surrender the Contract, or the Contract lapses.If the amount of a charge depends on the personal characteristics of the Insured under the Contract, the fee table lists the minimum and maximum charges we assess under the Contract and the fees and charges of a representative Contract with an Insured having the characteristics described for that charge.These minimum, maximum and representative charges may assist you in understanding the range of possible charges, as well as the charge an Owner may typically pay, but these charges may not be representative of the amount you will actually pay under the Contract. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge1 Current Charge1 Premium Expense Charges Premium Tax Charge Upon receipt of each Premium payment 2.25% of each Premium Payment 2.25% of each Premium Payment Sale Charge Upon receipt of each Premium payment 6.00% of each Premium Payment 6.00% of each Premium Payment Surrender Charge2 Minimum and Maximum Charge Upon complete surrender or lapse during the first 10 Contract Years $0.00- $50.00 per thousand of the Specified Amount at issue $0.00- $50.00 per thousand of the Specified Amount at issue Charge for a 45 year-old male Preferred Non-Tobacco and a 45 year-old female Preferred Non-Tobacco with a $500,000 Specified Amount during the first Contract Year Upon complete surrender or lapse during the first 10 Contract Years $7.84 per $1,000 of the Specified Amount at issue $7.84 per $1,000 of the Specified Amount at issue Partial Surrender Fee Upon each partial surrender The lesser of 2% of the amount surrendered or $25 The lesser of 2% of the amount surrendered or $25 Transfer Processing Fee Upon each transfer over 6 in a Contract Year $25 per transfer $25 per transfer 1 For each type of charge, the guaranteed charge and the current charge are shown. The guaranteed charge is the maximum amount permitted by the Contract while the current charge is the amount currently charged. 2 The surrender charge is based on the Specified Amount when the Contract is issued and varies depending on the Insured’s Age and sex. The surrender charge as shown in the table may not be typical of the charges you will pay.Information about the surrender charge you could pay is available from your registered representative and in Appendix A. 5 The next table describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including Portfolio fees and expenses.If the amount of a charge depends on the personal characteristics of the Insured under the Contract, the fee table lists the minimum and maximum charges we assess under the Contract depending on whether the Insured had the most favorable or least favorable characteristics, respectively.The table also lists the fees and charges of a typical Contract with a Specified Amount and with an Insured having the characteristics described for that charge.These charges may not be typical of the charges you will pay. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge1 Current Charge1 Cost of Insurance3 Minimum and Maximum Charge On the Allocation Date and each Monthly Anniversary Day $0.00 - $1,000 per $1,000 of net amount at risk4annually $0.00 - $358.81 per $1,000 of net amount at risk4 annually Charge for a 45 year-old male Preferred Non-Tobacco and a 45 year-old female Preferred Non-Tobacco with a $500,000 Specified Amount during the first Contract Year On the Allocation Date and each Monthly Anniversary Day $0.01 per $1,000 of net amount at risk4 annually $0.01 per $1,000 of net amount at risk4 annually Monthly Expense Charge5 Monthly Charge On the Allocation Date and on each Monthly Anniversary Day $7.50 $7.50 Monthly Per Thousand of Specified Amount On the Allocation Date and on each Monthly Anniversary Day for the first 10 Contract Years $0.35 per $1,000 of the Specified Amount See table below6 Mortality and Expense Risk Charge Daily Annual rate of 0.625% of the average daily net assets of each Subaccount you are invested in Annual rate of 0.625% of the average daily net assets of each Subaccount you are invested in Net Loan Interest Charge7 At the end of each Contract Year 2% 2% 3 Cost of insurance charges vary based on the Insured’s Age, sex, number of completed Contract Years, Total Sum Insured, and risk class.The charge generally increases as the Insureds Age.The cost of insurance charges shown in the table may not be typical of the charges you will pay. We guarantee that the cost of insurance rates will not exceed the maximum cost of insurance rates set forth in your Contract.More detailed information concerning your cost of insurance charges is available on request from our Home Office. 4 The net amount at risk on a Monthly Anniversary is the difference between the death benefit and the Contract Value. 5 The Monthly Expense Charge is the sum of the Monthly Charge and the Monthly Per Thousand of the Specified Amount Charge. 6 The Monthly Per Thousand of Specified Amount Charge is based on the issue age of the youngest Insured and is only assessed in Contract Years 1-10. Contract Years 1-10 Youngest Insured Issue Age Monthly Per Thousand of Specified Amount 20-29 $0.07 30-39 $0.09 40-49 $0.14 50-59 $0.18 60-69 $0.28 70+ $0.35 7 The maximum guaranteed net cost of loans is 2% annually.The net cost of a loan is the difference between the rate of interest charged on any Loan Balance (6%) and the amount credited to the Loan Account (4%). Preferred loans are available beginning in the eleventh Contract Year.We credit the amount in the Loan Account securing a preferred loan with interest at an effective annual rate of 6%.Therefore, the net cost of a preferred loan is 0% per year. 6 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge1 Current Charge1 Optional Rider Charges8 Guaranteed Minimum Death Benefit Option During the first 10 Contract Years No Charge No Charge On each Monthly Anniversary Day after the first 10 Contract Years $0.03 per $1,000 of Specified Amount $0.01 per $1,000 of Specified Amount Contract Split Option Rider On rider’s effective date and on each Monthly Anniversary Day $0.03 per $1,000 of rider coverage amount $0.03 per $1,000 of rider coverage amount Joint First to Die Term Life Insurance Rider Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.06 - $83.33 per $1,000 of rider coverage amount $0.04 - $56.07 per $1,000 of rider coverage amount Charge for a 45 year-old male Preferred Non-Tobacco and a 45 year-old female Preferred Non-Tobacco with a $500,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.29 per $1,000 of rider coverage amount for a male, $0.26 per $1,000 of rider coverage amount for a female $0.14 per $1,000 of rider coverage amount for a male, $0.11 per $1,000 of rider coverage amount for a female Joint Survivorship Four-Year Term Life Insurance Rider Minimum and Maximum Charge On rider’s effective date and on each Monthly Anniversary Day $0.00 - $1,000 per $1,000 of rider coverage amount annually $0.00 - $589.59 per $1,000 of rider coverage amount annually Charge for a 45 year-old male Preferred Non-Tobacco and a 45 year-old female Preferred Non-Tobacco with a $500,000 Specified Amount during the first Contract Year On rider’s effective date and on each Monthly Anniversary Day $0.10 per $1,000 of rider coverage amount annually $0.08 per $1,000 of rider coverage amount annually 8 Charges for most of the riders vary based on individual characteristics such as the Insureds’ issue or actual Age, sex, and risk class, and may vary based on Contract year and base Total Sum Insured or net amount at risk.Charges based on actual Age may increase as the Insureds’ age.The rider charges shown in the table may not be typical of the charges you will pay.Your Contract’s specifications page will indicate the rider charges applicable to your Contract, and more detailed information concerning these rider charges is available on request from our Home Office. For information concerning compensation paid in connection with the sale of the Contracts, see “SALE OF THE CONTRACTS.” 7 The next table shows the lowest and highest total operating expenses deducted from Portfolio assets during the fiscal year ended December 31, 2008.Expenses of the Portfolios may be higher or lower in the future.More detail concerning each Portfolio’s fees and expenses is contained in the prospectus for each Portfolio. RANGE
